NUMBER 13-14-00286-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

                  IN THE INTEREST OF M.F. AND J.F., CHILDREN


                   On appeal from the County Court at Law No. 5
                            of Nueces County, Texas.


                               MEMORANDUM OPINION
               Before Justices Rodriguez, Benavides, and Perkes
                  Memorandum Opinion by Justice Benavides
        Appellant A.G. challenges the trial court's judgment terminating her parental rights

with respect to J.F., a minor child.1 We affirm.




        1  We refer to appellant and her minor child by their initials in accordance with Rule of Appellate
Procedure 9.8. See TEX. R. APP. P. 9.8(b) (providing that in a parental-rights termination case, "the court
must, in its opinion, use an alias to refer to a minor, and if necessary to protect the minor's identity, to the
minor's parent or other family member"); see also TEX. FAM. CODE ANN. § 109.002(d) (West, Westlaw
through 2013 3d C.S.) ("On the motion of the parties or on the court's own motion, the appellate court in its
opinion may identify the parties by fictitious names or by their initials only.").
                                   I. COMPLIANCE WITH ANDERS

        Pursuant to Anders v. California, appellant's court-appointed appellate counsel

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of error upon which an appeal can be predicated. 386 U.S. 738, 774–

75 (1967); Porter v. Tex. Dep't of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex.

App.—Corpus Christi 2003, no pet.) ("When appointed counsel represents an indigent

client in a parental termination appeal and concludes that there are no non-frivolous

issues for appeal, counsel may file an Anders-type brief."). Counsel's brief meets the

requirements of Anders as it presents a professional evaluation demonstrating why there

are no arguable grounds to advance on appeal. See ln re Schulman, 252 S.W.3d 403,

407 n.9 (Tex. Crim. App. 2008) ("ln Texas, an Anders brief need not specifically advance

'arguable' points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.") (citing Hawkins

v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.

State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).2

        ln compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–19 (Tex. Crim. App. 2014),

appellant's counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court's judgment. Counsel has informed this Court, in writing,

that counsel has: (1) notified appellant that counsel filed an Anders brief and a motion to




        2 The State did not file a brief. Instead, the State responded to the Anders brief by acknowledging

that counsel for appellant concluded the appeal was frivolous and informing us that it would not file an
appellee's brief unless necessary after reviewing any pro se response or upon order of this Court.


                                                    2
withdraw; (2) informed appellant of appellant's rights to file a pro se response, 3 to review

the record preparatory to filing that response, and to seek discretionary review if the court

of appeals concludes that the appeal is frivolous; and (3) provided appellant with a draft

motion for pro se access to the appellate record. See Anders, 386 U.S. at n.744; Kelly,
436 S.W.3d at 318–19, Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23. More than an adequate time has passed, and appellant has not filed

a pro se response. See ln re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. See Penson v. Ohio, 488
U.S. 75, 80 (1988); see also ln re G.M., No. 13-08-00569-CV, 2009 WL 2547493, at *1

(Tex. App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed the

entire record and counsel's brief, and we have found nothing that would arguably support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) ("Due

to the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the court

of appeals met the requirement of Texas Rule of Appellate Procedure 47.1”); Stafford,
813 S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.




        3   ln the criminal context, the Texas Court of Criminal Appeals has held that "the pro se response
[to a 'frivolous appeal' brief] need not comply with the Rules of Appellate Procedure in order to be
considered. Rather, the response should identify for the court those issues which the indigent appellant
believes the court should consider in deciding whether the case presents any meritorious issues." In re
Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693,
696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
                                        III. MOTION TO WITHDRAW

        ln accordance with Anders, counsel asks this Court for permission to withdraw as

counsel for appellant. See Anders, 386 U.S. at 744; see also ln re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.) ("lf an attorney believes the appeal is frivolous, he must withdraw from representing

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.")

(citations omitted)). We grant counsel's motion to withdraw. Within five days of the date

of this Court's opinion, we order counsel to send a copy of the opinion and judgment to

appellant and to advise appellant of her right to pursue a petition for review in the Texas

Supreme Court.4 See ln re K.D.,127 S.W.3d 66, 68 n.3 (Tex. App.—Houston [1st Dist.]

2003, no pet.).


                                                                    __________________________
                                                                    GINA BENAVIDES,
                                                                    Justice

Delivered and filed the
6th day of November, 2014.




        4
           No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Supreme Court, she must either retain an attorney to file a petition for review or file a pro se
petition for review. Any petition for review must be filed with the Texas Supreme Court clerk within forty-
five days after the date of either this opinion or the last ruling by this Court on all timely filed motions for
rehearing or en banc reconsideration. See TEX. R. APP. P. 53.7(a). Any petition for review must comply
with the requirements of rule 53.2 of the Texas Rules of Appellate Procedure. See id. at R. 53.2.


                                                       4